 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                                 No. 2:18-cv-2197 DB P
12                          Plaintiff,
13              v.                                          ORDER
14    BOB KLOTZ, et al.,
15                          Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff also filed an application to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. The court will not rule on that application.

20             In this case, plaintiff names as defendants court clerks and a judge. (ECF No. 1 at 2.)

21   However, it appears he is challenging the fact or duration of his confinement at San Quentin State

22   Prison pursuant to a capital murder conviction. (ECF No. 1.) Plaintiff was convicted in Alameda

23   County, which is in the Northern District of California. People v. Bonilla, 41 Cal. 4th 313

24   (2007).

25             To the extent plaintiff is raising claims which would be cognizable in a habeas corpus

26   action under 28 U.S.C. § 2254, courts in both the district of conviction and the district of

27   confinement have concurrent jurisdiction over applications for habeas corpus filed by state

28   prisoners. See 28 U.S.C. § 2241(d); see also Braden v. 30th Judicial Circuit Court, 410 U.S. 484
                                                           1
 1   (1973). In this case, because the county of conviction is located within the boundaries of the

 2   Northern District of California and because the place of incarceration is also located in the

 3   Northern District of California, that court is the proper venue to hear the matter under § 2254.

 4             The federal venue statute provides that a civil action “may be brought in (1) a judicial

 5   district in which any defendant resides, if all defendants are residents of the State in which the

 6   district is located, (2) a judicial district in which a substantial part of the events or omissions

 7   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

 8   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

 9   this action, any judicial district in which any defendant is subject to the court’s personal

10   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

11             In this case, the claim arose in Alameda County, which is in the Northern District of

12   California. Therefore, plaintiff’s claim should have been filed in the United States District Court

13   for the Northern District of California. In the interest of justice, a federal court may transfer a

14   complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v.

15   McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

16             Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

17   States District Court for the Northern District of California.

18   DATED: May 6, 2019

19

20
                                                       /s/ DEBORAH BARNES
21                                                     UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27   DLB:9
     DLB:1/Orders/Prisoner/Civil.Rights/boni2197.21a
28
                                                          2
